       Case 2:20-cv-00200-GAM Document 13 Filed 02/12/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALLEGHENY COUNTY EMPLOYEES'
 RETIREMENT SYSTEM, Individually and
 On Behalf of All Others Similarly Situated,        Case No. 2:20-cv-00200-GAM

                                Plaintiff,

                        v.

 ENERGY TRANSFER LP, KELCY L.
 WARREN, JOHN W. MCREYNOLDS, and
 THOMAS E. LONG,

                                Defendants.

                  JOINT STIPULATION REGARDING SERVICE AND
               DEFENDANTS' TIME TO RESPOND TO THE COMPLAINT

       Plaintiff Allegheny County Employees' Retirement System ("Plaintiff') and Defendants

Energy Transfer LP, Kelcy L. Warren, John W. McReynolds, and Thomas E. Long ("Defendants"

and collectively with Plaintiff, the "Parties"), hereby jointly stipulate and agree as follows:

        1.     WHEREAS, on January 10, 2020, Plaintiff filed a class action complaint in the

above-captioned action (the "Complaint"), alleging claims under Sections lO(b) and 20(a) of the

Securities Exchange Act of 1934 against Defendants;

       2.      WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995 (the

"PSLRA"), 15 U.S.C. § 78u-4(a)(3)(A)(i), on January 10, 2020, Plaintiffs counsel published

notice alerting investors to the pendency of the above-captioned action and the January 21, 2020

deadline for seeking appointment as Lead Plaintiff, which was set by notice of a previously-filed

case asserting substantially similar claims against Defendants;

       3.      WHEREAS, pursuant to the PSLRA, on January 21, 2020, four motions seeking

appointment as Lead Plaintiff and approval of selection of Lead Counsel were filed by class
        Case 2:20-cv-00200-GAM Document 13 Filed 02/12/20 Page 2 of 4



members in the above-captioned action;

        4.      WHEREAS, pursuant to the PSLRA, the Court must appoint as Lead Plaintiff the

person or group of persons who are members of the alleged class that the Court determines to be

"most capable of adequately representing the interests of class members," 15 U.S.C. § 78u-

4(a)(3)(B)(i)-(ii);

        5.      WHEREAS, once the Lead Plaintiff and Lead Counsel are appointed, an operative

complaint will be identified, or an amended or consolidated complaint will be filed, which will

become the operative complaint;

        6.      WHEREAS, the Parties agree that in the interests ofjudicial economy, conservation

of time and resources, and orderly management of this action, Defendants should not respond to

the Complaint until after (i) a Lead Plaintiff and Lead Counsel are appointed by the Court pursuant

to the PSLRA, and (ii) Lead Plaintiff files an operative complaint in this action; and

        7.      WHEREAS, the Parties agree that this Stipulation is made in full reservation of and

without waiver or prejudice of any rights, claims, objections (with the exception of objecting to

improper service of process), defenses, arguments, and motions in relation to the Complaint (or

any subsequently filed complaint), including any motion to transfer this action to another court,

whether procedural, substantive or otherwise, that any party may otherwise have.

        IT IS HEREBY STIPULATED AND AGREED, by and between the Parties, subject to the

Court's approval, as follows:

        1.        Counsel for Defendants have been authorized and agrees that, without waiving any

affirmative defenses and otherwise reserving all rights, the Complaint shall be deemed served upon

all Defendants.




                                                  2
       Case 2:20-cv-00200-GAM Document 13 Filed 02/12/20 Page 3 of 4




       2.      Defendants shall have no obligation to answer or otherwise respond to the

Complaint, or any other complaint filed in this action, until after the appointment of a Lead Plaintiff

and after Lead Plaintiff files an amended or consolidated complaint or designates an operative

complaint.

       3.      Within fourteen (14) days of the entry of an order appointing Lead Plaintiff and

Lead Counsel, Lead Counsel and counsel for Defendants shall submit to the Court a proposed

schedule for filing an amended complaint or designating the operative complaint, and for

Defendants to answer or otherwise respond thereto.

       4.      Defendants shall have no obligation to answer or otherwise respond to the Lead

Plaintiffs amended, consolidated, or designated operative complaint until counsel for Defendants

and Lead Counsel agree to, and the Court approves, a reasonable schedule regarding Defendants'

response.

       5.      This stipulation is entered without prejudice to any party seeking any interim relief.

       6.      Nothing herein shall be deemed to constitute a waiver of any rights, defenses,

objections, or any other application to any court that a party may have with respect to the claims

set forth in the Complaint.




                                                  3
       Case 2:20-cv-00200-GAM Document 13 Filed 02/12/20 Page 4 of 4




Dated: February 11, 2020

 BARRACK, RODOS & BACINE                  YOUNG CONAWAY STARGATT
                                           & TAYLOR, LLP

Isl Jeffrey W. Golan                      Isl Curtis J. Crowther
Jeffrey W. Golan                          Curtis J. Crowther
Robert A. Hoffman                         Rodney Square
Jeffrey A. Barrack                        1000 North King Street
3300 Two Commerce Square                  Wilmington, Delaware 19801
2001 Market Street                        Tel: (302) 576-6600
Philadelphia, PA 19103                    Fax: (302) 571-1253
Tel: (215) 963-0600                       ccrowther@ycst.com
Fax: (215) 963-0838
jgolan@barrack.com
rhoffman@barrack.com                      VINSON & ELKINS LLP
jbarrack@barrack.com                      Michael C. Holmes
                                          Jeffrey S. Johnston
                                          Robert Ritchie
 BERNSTEIN LITOWITZ BERGER                William S. Stripling
   & GROSSMANN LLP                        2001 Ross Ave., Suite 3900
                                          Dallas, TX 75201
 Hannah Ross                              Tel: (214) 220-7700
 Avi Josefson                             Fax: (214) 999-7923
 Michael D. Blatchley                     mholmes@velaw.com
 1251 Avenue of the Americas              jjohnston@velaw.com
 New York, NY 10020                       rritchie@velaw.com
 Tel: (212) 554-1400
 Fax: (212) 554-1444                      Counsel for Defendants
 hannah@blbglaw.com
 avi@blbglaw.com
 michaelb@blbglaw.com

 Counsel for Plaintiff



IT IS SO ORDERED:

         ;i.4-/_t~J--/,___;;._c__
DATED: _ _
                                    THE HONORABLE GERALD A. MCHUGH
                                    UNITED STATES DISTRICT JUDGE




                                      4
